Bleckley, Justiee.
1. All laws upon the subject of usury were repealed. Whilst they stood repealed, a new stipulation in writing for interest was added to a contract which had been made before the repeal. This new stipulation reached back and provided for the computation of interest at the agreed rate from a time anterior to the date of repeal’. The agreed rate was in excess of the limit to which lawful interest had been restricted whilst the usury laws were in force. Did this invalidate the new stipulation ? Undoubtedly it did not, for no law was violated. There was no public or legislative will in respect to the rate of interest, or in respect to the period of time during which the agreed rate should be counted. The sole rule was the will of the contracting parties. The law said, do as you please; interest is open to free trade. With this broad license, all contracting parties could make their own terms, and apply them to any time whatsoever, past, present or future.
2. As every contract requires some consideration to support it, the agreement for increased interest on a pre-existing debt would be a nude jyaet unless based on a consideration. Future indulgence for a definite period (the debt being past due) is consideration enough. And it was provable by evidence aliunde. 57 Ga., 319 (2). The debtor’s subsequent admission or acknowledgement in writing, signed by him was competent evidence.
3. There surely is a difference between the condition in a mortgage that the lien shall cease upon payment of the whole debt, and an alleged agreement that it shall cease on the payment of a part of the debt. By no means can the two things be reconciled; the conflict is so obvious that whoever can discern that the whole is greater than a part, cannot fail to perceive it. It is equally manifest that a *475contract to pay a given part of the debt is not complied with by paying a less part. Performance of the alleged parol agreement was thus not averred in the plea, even if that would have sufficed.
4. The order of reference to an auditor was only to take the account. Hence, some of the exceptions to the report, perhaps all of them, were, in strictness of practice, inapplicable. On the facts in the record none of the exceptions can be sustained.
Judgment affirmed.